Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 26, 2018

The Court of Appeals hereby passes the following order:

A19D0167. TORREY DAMETRIUS COLEMAN v. THE STATE.

       In March 2017, Torrey Dametrius Coleman pled guilty to family violence
battery, simple battery, aggravated stalking, and criminal attempt to commit aggravated
stalking. Coleman filed a notice of appeal. He subsequently filed several pro se
motions. On March 29, 2018, the trial court entered an order declining to rule on the
pro se motions in light of the pending notice of appeal.1 Coleman filed an application
for discretionary appeal from this ruling on October 26, 2018. We, however, lack
jurisdiction.
       Assuming, for the sake of argument, that Coleman has a right to file a
discretionary application,2 he was required to file such application within 30 days of
the order he seeks to appeal. See OCGA § 5-6-35 (d). Here, Coleman filed his
application for discretionary appeal 211 days after entry of the order he seeks to
appeal.




       1
        The trial court also found that Coleman could not file pro se proceedings while
represented by counsel. One of the issues with which Coleman appears to take issue
is the validity of counsel’s appointment.
       2
        If Coleman is represented by counsel, his pro se filings are a legal nullity. See
Tolbert v. Toole, 296 Ga. 357, 363 (767 SE2d 24) (2014) (“[a] criminal defendant in
Georgia does not have the right to represent himself and also be represented by an
attorney, and pro se filings by represented parties are therefore “‘unauthorized and
without effect.’”).
      Accordingly, we lack jurisdiction to consider the untimely application, which
is hereby DISMISSED. See Hill v. State, 204 Ga. App. 582, 582 (420 SE2d 393)
(1992).



                                      Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/26/2018
                                              I certi fy that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my si gnature and the seal of said court
                                      hereto affixed the day and year last above written.

                                                                                        , Clerk.